Citation Nr: 1003232	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar strain with radiculopathy.

2.  Entitlement to a rating in excess of 10 percent for right 
knee strain with internal derangement.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to 
November 1979 with additional unverified service from 
November 1972 to November 1975 and service in the Naval 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in October 2009; a transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1.  Lumbar strain with radiculopathy is manifested by limited 
range of motion with radiating pain, burning, tingling, and 
numbness, weakness, stiffness, fatigue, lack of endurance, 
heightened paravertebral muscle tension with spasm, moderate 
thoracolumbar scoliotic curvature of the spine, tenderness, 
and flare-ups, without objective evidence of forward flexion 
of the thoracolumbar spine limited to 30 degrees or less, or 
favorable or unfavorable ankylosis of the thoracolumbar or 
entire spine; any associated neurological abnormalities; or 
incapacitating episodes.  

2.  Right knee strain with internal derangement is manifested 
by flexion limited to 125 degrees and extension limited to 
zero degrees with subjective complaints of giving way, 
locking, tenderness, discomfort, pain, crepitus, weakness, 
stiffness, swelling, fatigue, and lack of endurance, without 
objective evidence of arthritis, recurrent subluxation or 
lateral instability, ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar strain with radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating 
Formula for Diseases and Injuries of the Spine; Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2009).

2.  The criteria for a rating in excess of 10 percent for 
right knee strain with internal derangement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, an 
October 2005 letter, sent prior to the initial unfavorable 
AOJ decision issued in November 2005, and November 2007, 
February 2009, March 2009, and June 2009 letters advised the 
Veteran of the evidence and information necessary to 
substantiate his increased rating claims as well as his and 
VA's respective responsibilities in obtaining such evidence 
and information.  The November 2007, March 2009, and June 
2009 letters also informed him of the evidence and 
information necessary to establish an effective date in 
accordance with Dingess/Hartman, supra.  

While the November 2007, February 2009, March 2009, and June 
2009 letters were issued after the initial November 2005 
rating decision, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the November 2007, February 2009, March 
2009, and June 2009 letters were issued, the Veteran's claims 
were readjudicated in the November 2007, March 2009, and June 
2009 supplemental statements of the case.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

Relevant to the duty to assist, VA treatment records have 
been obtained and considered.  The Veteran has not identified 
any additional, outstanding records necessary to decide his 
pending appeal.  Additionally, he was provided with VA 
examinations in October 2005 and July 2007 in order to 
adjudicate his pending claims.  In this regard, the Board 
observes that, relevant to the Veteran's back disability, the 
July 2007 VA examiner noted that the Veteran was unable to 
provide a clear history with respect to his radiculopathy, 
which the Veteran's representative noted at the October 2009 
hearing.  However, the Board finds that the July 2007 VA 
examination is adequate for rating purposes as all necessary 
physical findings are recorded and the remainder of the 
evidence, to include the Veteran's testimony at the October 
2009 hearing and VA treatment records, details his 
neurological complaints with respect to his radiculopathy.  
Specifically, he testified that he has pain radiating to his 
calf.  Moreover, an April 2008 VA treatment record includes a 
full neurological examination with respect to the Veteran's 
back disability.  Therefore, the Board finds that the record 
is adequate for rating purposes and, as such, a remand is not 
necessary in order to afford the Veteran any additional 
examinations.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Lumbar Strain with Radiculopathy

The Veteran's back disability is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  At his October 2009 Board hearing and in 
documents of record, the Veteran contends that he is entitled 
to an increased rating because such disability is getting 
worse and he experiences constant, radiating pain.  He also 
alleges that an increased rating is warranted as he has 
sought treatment from a chiropractor and must receive 
periodic lumbar epidural steroid injections in order to help 
control the pain.  Therefore, the Veteran argues that a 
rating in excess of 20 percent is warranted for his back 
disability. 

The Veteran's back disability has been evaluated under 
Diagnostic Code 5243 relevant to intervertebral disc 
syndrome.  The relevant criteria provides that intervertebral 
disc syndrome can be evaluated (preoperatively or 
postoperatively) either under the General Rating Formula for 
Disease and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that the Veteran's back disability is 
manifested by limited range of motion with radiating pain, 
burning, tingling, and numbness, weakness, stiffness, 
fatigue, lack of endurance, heightened paravertebral muscle 
tension with spasm, moderate thoracolumbar scoliotic 
curvature of the spine, tenderness, and flare-ups, without 
objective evidence of forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or favorable or 
unfavorable ankylosis of the thoracolumbar or entire spine; 
any associated neurological abnormalities; or incapacitating 
episodes.  

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 20 
percent.  In this regard, the evidence of record fails to 
demonstrate forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable or unfavorable 
ankylosis of the thoracolumbar or entire spine.  
Specifically, the evidence shows that the Veteran has range 
of motion in his spine, albeit limited and with pain, 
weakness, stiffness, fatigue, lack of endurance, heightened 
paravertebral muscle tension with spasm, moderate 
thoracolumbar scoliotic curvature of the spine, tenderness, 
and flare-ups.    

In this regard, a June 2004 VA examination revealed that the 
Veteran had forward flexion to 60 degrees, extension to 10 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 20 degrees, and bilateral lateral rotation to 30 
degrees.  It was noted that the Veteran had heightened 
paravertebral muscle tension with spasm and mild tenderness 
in the L5-S1 paravertebral region.  The examiner also 
observed that the Veteran had a moderate thoracolumbar 
scoliotic curvature of the spine when standing upright.  At 
the October 2005 VA examination, the Veteran had mild 
paravertebral spasm bilaterally.  He had forward flexion to 
75 degrees, extension to 10 degrees with pain, right lateral 
flexion to 30 degrees with pain, left lateral flexion to 35 
degrees, and bilateral lateral rotation to 25 degrees with 
some mild discomfort.  The examiner estimated that, during 
periods of exacerbation and with repetition, he estimated 
that the Veteran would lose 10 degrees of motion.  He also 
indicated that pain had a major functional impact.  In July 
2007, VA examination revealed forward flexion to 90 degrees, 
extension to 5 degrees, right rotation to 5 degrees, left 
rotation to 15 degrees, and bilateral lateral flexion to 15 
degrees.  It was noted that there was no tenderness to 
palpation over the lumbar spine and lumbar lordosis was 
preserved, but the Veteran reported flare-ups.  The Veteran 
also complained of weakness, stiffness, fatigue, and lack of 
endurance.  The examiner noted that following three 
repetitions, there was no additional loss of any motion.  
More recently, April 2008 and December 2008 VA treatment 
records revealed full range of motion without pain, with the 
exception of extension where the Veteran experienced minimal 
to moderate pain on motion.  

Based on the preceding evidence the Board finds that the 
Veteran experiences limitation of motion with pain, weakness, 
stiffness, fatigue, lack of endurance, heightened 
paravertebral muscle tension with spasm, moderate 
thoracolumbar scoliotic curvature of the spine, tenderness, 
and flare-ups as a result of his back disability.  However, 
as he does not have forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, even in contemplation of 
limitation of range of motion due to pain, weakness, 
stiffness, fatigue, and lack of endurance, or favorable or 
unfavorable ankylosis of the thoracolumbar or entire spine, 
he is not entitled to a rating in excess of 20 percent.  See 
DeLuca, supra.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  Therefore, the Board has considered whether 
such results in any associated objective neurological 
abnormalities that warrant separate ratings.  

In this regard, the Board notes that the Veteran complains of 
radiating pain, burning, tingling, and numbness and, on 
occasion, had positive straight leg raising tests and reduced 
deep tendon reflexes; however, such symptomatology is 
contemplated by the General Rating Formula and do not warrant 
separate ratings.

Specifically, at the June 2004 VA examination, the Veteran 
complained of pain shooting down the anterolateral left and 
right thighs periodically.  Upon examination, deep tendon 
reflexes were +2 knee jerks and +0 ankle jerks bilaterally.  
Straight leg raising provoked sensation of pain in the low 
back without radicular complaints per se in either leg.  
Sensation was intact to light touch.  At the October 2005 VA 
examination, the Veteran reported shooting pain down both 
legs on some days.  Upon physical examination, straight leg 
raising was negative bilaterally and sensation was intact to 
light touch.  Deep tendon reflexes were +1 in the knee and 
jerks bilaterally.  Dorsiflexion and plantar flexion were 
intact at the ankles.  Also, the examiner noted that the 
extensor hallucis pollicis and extension hallucis longus were 
intact bilaterally with normal strength.  At the July 2007 VA 
examination, physical examination revealed that the L4 
through S1 sensorimotor examination was intact.  Deep tendon 
reflexes were +1 in the knee and ankle jerks bilaterally.  
Seated straight leg raises were negative bilaterally.  

An April 2008 VA treatment record reflects that the Veteran 
complained of sharp and dull pain, burning, tingling, and 
numbness radiating from the back down the right buttock and 
left leg.  He denied bowel and bladder incontinence.  On 
physical examination, the Veteran had 5/5 motor strength in 
the lower extremities bilaterally and his sensory examination 
was grossly intact.  The Veteran's deep tendon reflects were 
2+ in the knee jerks and ankle jerks bilaterally.  Straight 
leg raising test was positive at 70 degrees on the left.  It 
was noted that, relevant to the right side, the Veteran's 
hamstring limited his motion to 80 degrees.  Chronic lower 
back pain with left radiculopathy was diagnosed.  In December 
2008, it was noted that the Veteran had no new motor or 
sensory changes and no loss of control of his bowel or 
bladder.  Upon physical examination, the Veteran had 5/5 
motor strength in the lower extremities bilaterally.  
Patrick's test and straight leg raising were negative 
bilaterally.  The assessment was chronic axial low back pain 
with intermittent left thigh radiation.  

Therefore, while the Veteran has complained of neurological 
symptoms in his bilateral lower extremities and, on occasion, 
had positive straight leg raising tests and reduced deep 
tendon reflexes, the Board finds that the objective medical 
evidence of record fails to demonstrate that the Veteran's 
back disability results in any associated objective 
neurological abnormalities that warrant separate ratings.  

Based on the foregoing, the Board finds that the Veteran is 
not entitled to a rating in excess of 20 percent for his back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board has also considered whether the Veteran is entitled 
to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In this regard, the Board observes that, at the 
October 2005 VA examination, the Veteran reported that when 
he experiences flare-ups six to eight times a month, he lies 
down, but had not been incapacitated for a 24-hour period and 
had not lost time from work per se.  Additionally, at the 
July 2007 VA examination, the Veteran denied any 
incapacitating episodes.   
As such, when considering the Veteran's back disability under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, he is not entitled to a rating in 
excess of 20 percent.

Right Knee Strain with Internal Derangement

The Veteran's right knee strain with internal derangement is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  At his October 2009 
Board hearing and in documents of record, the Veteran 
contends that he is entitled to an increased rating because 
such disability is getting worse and he experiences constant 
pain.  He also alleges that such results in instability 
requiring the use of a brace.  Therefore, the Veteran argues 
that a rating in excess of 10 percent is warranted for his 
right knee disability. 

The Veteran's right knee disability has been evaluated under 
Diagnostic Code 5260 relevant to limitation of flexion of the 
leg.  The Board observes that normal range of knee motion is 
140 degrees of flexion and zero degrees of extension.  
38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for the 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

The Board finds that the Veteran's right knee strain with 
internal derangement is manifested by flexion limited to 125 
degrees and extension limited to zero degrees with subjective 
complaints of giving way, locking, tenderness, discomfort, 
pain, crepitus, weakness, stiffness, swelling, fatigue, and 
lack of endurance, without objective evidence of arthritis, 
recurrent subluxation or lateral instability, ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum.

Initially, the Board notes that the Veteran does not have 
arthritis of the right knee.  In this regard, X-rays taken in 
conjunction with the July 2007 VA examination were negative. 

Under Diagnostic Code 5260, a zero percent evaluation is 
assigned where flexion of the leg is limited to 60 degrees.  
For a 10 percent evaluation, flexion must be limited to 45 
degrees.  However, upon VA examination in June 2004, the 
Veteran had flexion to 125 degrees with mild tenderness and 
crepitus.  He had mild atrophy of the right leg.  
Additionally, at VA examinations conducted in October 2005 
and July 2007, the Veteran had full flexion to 140 degrees 
with mild discomfort, pain, and crepitus.  In October 2005, 
the Veteran reported weakness, stiffness, swelling, fatigue, 
and lack of endurance. Also, the October 2005 examiner 
estimated that, during periods of exacerbation and with 
repetition, he estimated that the Veteran would lose 10 
degrees of motion.  He also indicated that pain had a major 
functional impact.  In July 2007, the examiner noted that 
following three repetitions, there was no additional loss of 
any motion.  Therefore, even in consideration of tenderness, 
discomfort, pain, weakness, stiffness, swelling, fatigue, 
lack of endurance, crepitus, and repetition, the Veteran's 
right knee flexion is limited to no more than 125 degrees.  
See DeLuca, supra.  As such, the Veteran does not meet the 
criteria for a higher evaluation under Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to 5 degrees.  
A 10 percent evaluation requires extension limited to 
10 degrees.  The evidence of record reveals that, at his June 
2004, October 2005, and July 2007 VA examinations, the 
Veteran had extension to zero degrees with mild tenderness, 
discomfort, pain, and crepitus.  In October 2005, the Veteran 
reported weakness, stiffness, swelling, fatigue, and lack of 
endurance. Also, the October 2005 examiner estimated that, 
during periods of exacerbation and with repetition, he 
estimated that the Veteran would lose 10 degrees of motion.  
He also indicated that pain had a major functional impact.  
However, in July 2007, the examiner noted that following 
three repetitions, there was no additional loss of any 
motion.  The Board finds that, while the October 2005 VA 
examiner estimated that the Veteran would lose an additional 
10 degrees of motion upon exacerbation and repetition, such 
was an estimation only.  Additionally, the examiner failed to 
indicate whether the loss of 10 degrees pertained to flexion 
or extension or in equal parts to both.  In contrast, the 
July 2007 examiner actually tested the Veteran's range of 
motion following repetition.  Moreover, the findings at the 
July 2007 examination are more consistent with the remainder 
of the evidence of record.  As such, the Board places greater 
probative weight on the July 2007 examination findings as 
relevant to the Veteran's limitation of extension following 
repetition.  Therefore, even in consideration of tenderness, 
discomfort, pain, weakness, stiffness, swelling, fatigue, 
lack of endurance, crepitus, and repetition, the Veteran has 
full right knee extension to zero degrees.  See DeLuca, 
supra.  As such, the Veteran does not meet the criteria for a 
higher evaluation under Diagnostic Code 5261.  Additionally, 
he is not entitled to a separate compensable rating under 
Diagnostic Code 5261.  See VAOPGCPREC 9-04.  

The Board has further considered whether the Veteran is 
entitled to a higher or separate rating under Diagnostic Code 
5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, while 
the evidence reflects subjective complaints of locking, 
giving way, and the use of a knee brace, the objective 
evidence shows that the Veteran's right knee is stable.  
Specifically, at the June 2004 VA examination, the Veteran 
reported a sensation of locking and giving way of the right 
knee.  However, upon physical examination, there was no 
laxity to the knee.  At the October 2005 VA examination, the 
Veteran again indicated that his right knee occasionally 
gives way and locks, but, upon physical examination, there 
was no laxity to the knee and the examiner assessed right 
knee strain with no clinical instability.  In July 2007, the 
Veteran reported using a brace, but denied dislocations.  
Upon physical examination, there was no effusion and 
collaterals were within normal limits and equal bilaterally.  
McMurray's and Lachman's tests were negative.  The posterior 
cruciate ligament was intact.  No instability was noted.  
Therefore, while the Veteran has complained of giving way and 
locking, the objective evidence fails to show that his right 
knee disability results in instability or subluxation.  As 
such, the Board finds that the Veteran is not entitled to a 
higher or separate rating under Diagnostic Code 5257.

Additionally, as the evidence of record fails to demonstrate 
ankylosis, dislocation of semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, the Veteran is not entitled to an increased 
or separate rating under Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively.  In this regard, the Board 
observes that the record reflects that a January 2003 MRI 
showed grade 1-2 intrasubstance, nonarticulating type tear 
involving the posterior horn of the medical meniscus; 
however, none of the records dated during the current appeal 
period reflect dislocation of the semilunar cartilage.  In 
fact, at his July 2007 VA examination, the Veteran 
specifically denied any dislocations.  The Board also notes 
that, at the October 2005 VA examination, the Veteran 
indicated that he had surgery scheduled for his right knee; 
however, none of the records show that such surgery actually 
occurred.  Moreover, at the July 2007 VA examination, the 
Veteran specifically denied any surgery to the right knee.  
Therefore, no further consideration of the Veteran's right 
knee disability under Diagnostic Code 5258 or 5259 is 
warranted.

Other Considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
back and right knee disabilities; however, the Board finds 
that his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disabilities is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
while the Veteran has testified that his back and right knee 
disabilities impact his work in that he limits himself in the 
amount of lifting he will do, the record fails to show that 
such service-connected disabilities render him unemployable.  
Specifically, the evidence reflects that the Veteran has a 
desk job and the June 2004 VA examiner reported that he was 
able to do his job without limitations.  The October 2005 VA 
examiner also indicated that the Veteran is not limited in 
his work because it is a sedentary job.  Therefore, the Board 
finds that the Veteran's back and right knee disabilities do 
not render him unemployable.

Moreover, insofar as the Veteran's back and right knee 
disabilities interfere with his employability, the Board 
finds that such is contemplated by his assigned evaluations 
under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  In addition, the Board observes that the Veteran does 
not meet the threshold schedular criteria for TDIU.  
Therefore, as the Board has determined that a claim for TDIU 
has not been raised by the Veteran or the evidence of record, 
higher ratings for the Veteran's back and right knee 
disabilities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected back and 
right knee disabilities with the established criteria found 
in the rating schedule.  As discussed in detail previously, 
the Veteran's back and right knee symptomatology is fully 
addressed by the rating criteria under which such 
disabilities are rated.  There are no additional symptoms of 
his back and right knee disabilities that are not addressed 
by the rating schedule.  Therefore, the Board finds that 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology for his service-connected 
disabilities.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's back and 
right knee disabilities may interfere with his employability, 
such interference is addressed by the schedular rating 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Therefore, the Board finds that there are no attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims for increased 
ratings for his back and right knee disabilities.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for lumbar strain with 
radiculopathy is denied.

A rating in excess of 10 percent for right knee strain with 
internal derangement is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


